DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-49 are pending. 	

Information Disclosure Statement

2.	The Information Disclosure Statements filed 10/12/2020, 12/17/2020, 07/14/2021, 09/03/2021 are acknowledged by the Examiner. 

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,259,156. Although the claims at the limitations of claims 1-2 of the instant application have slight grammatical differences but are still disclosed within the limitations of claims 1-2 of U.S. Patent No. 11,259,156. 

Instant Application 16/998,293
U.S. Patent No. 11,259,156
1. An asset tracking system comprising: a tracking device connectable to an asset device and comprising at least one sensor to sense activity of the asset device; a plurality of hub devices, each hub device to receive a pair request, determine a quality value representative of a quality of communication states with the tracking device and a network server, and transmit a pair response with the quality value, wherein the quality value is based on a plurality of states comprising: a received signal strength indicator (RSSI) of the pair request, a power status of the hub device indicative of whether or not the hub device is connected to an external power source, a signal quality of a cellular signal at the hub device, and a 


.


4.	Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,945,105. Although the claims at issue are not identical, they are not patentably distinct from each other because the . 

Instant Application 16/998,293
U.S. Patent No. 10,945,105
1. An asset tracking system comprising: a tracking device connectable to an asset device and comprising at least one sensor to sense activity of the asset device; a plurality of hub devices, each hub device to receive a pair request, determine a quality value representative of a quality of communication states with the tracking device and a network server, and transmit a pair response with the quality value, wherein the quality value is based on a plurality of states comprising: a received signal strength indicator (RSSI) of the pair request, a power status of the hub device indicative of whether or not the hub device is connected to an external power source, a signal quality of a cellular signal at the hub device, and a special offset value provided by the 


.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novo Diaz et al, US 2018/0332443 hereafter Novo Diaz in view of Guday et al, US 7,292,956 hereafter Guday. 

As for claim 2, Novo Diaz discloses:
An asset tracking system comprising: 
(Novo Diaz, Figure 1, Figure 2, Figure 3, 301, [0037]-[0039], The plurality of gateways/hubs), each hub device to receive a pair request, determine a quality value representative of a plurality of states of the hub device, 
a tracking device connectable to an asset device (Novo Diaz, [0036], [0037], [0047], [0052], [0053], [0078], A network node (cloud application server) connectable over a network/cloud to an IoT/asset devices/nodes) and comprising at least one sensor to sense activity of the asset device (Novo Diaz, [0031], The IoT/asset device comprises at least one sensor to sense activity of the IoT/asset device), the tracking device to transmit the request, receive the pair responses with the quality values from the hub devices (Novo Diaz, Figure 3, 301, [0037]-[0039], The network node (tracking device) to transmit/initiate/send a command and receive the responses for information from the plurality of gateways/hubs), 
select one hub device of the plurality of hub devices with which to pair based on the quality value in the pair response from the one hub device (Novo Diaz, [0030], [0040]. Selecting a gateway/hub from the plurality of gateways/hubs with the best metrics/information to communicate/connect sensor/IoT device).

Novo Diaz does not explicitly disclose transmit one or more communications with sensor data of activity of the asset device to the one hub device.

However, Guday discloses transmit one or more communications with sensor data of activity of the asset device to the one hub device (Guday, FIG. 1, column 4, lines 60-67, column 5, lines 1-5, The communicator forwards data collected from the sensor/asset devices to the selected remote hub/server). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Novo Diaz with transmit one or more communications with sensor data of activity of the asset device to the one hub device as taught by Guday to provide more efficiency by assigning identifying higher priority data (Guday, column 1, lines 45-52). 

Allowable Subject Matter

6.	Claims 3-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JIN et al, US 2017/0347887 paragraph [0037] a hub node collects the received channel quality profile from all of the peripheral nodes and uses the channel quality profile or channel quality profiles in order to determine one or more points in the motion profile that will equate to preferable conditions for wirelessly communicating between the nodes

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469